The following opinion was filed May 4, 1915:
Marshall, J.
Notwithstanding counsel for appellant discussed at considerable length in his brief and oral argument several legal propositions, the cause below turned on *236the facts. There was no controversy there and there is none here respecting any principle of law.
It follows that the real purpose of this appeal is to impeach the findings of the trial court respecting the appellant’s allegations of matters of fact. On that we axe unable to see our way clear to disturb the decision below. The findings are all against appellant’s claims of fraud and unfair conduct and on sufficient evidence to preclude disturbing them. The findings also amply warranted the conclusion that appellant had too long slept upon his claim for redress to be entitled to the favor of equity.
By the Court. — The judgment is affirmed.
A motion for a rehearing was denied, with $25 costs, on October 5, 1915.